Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to a method of, and computer system for, observing and evaluating the relationship of an aircraft to a generic location (mental process) as well as managing the behavior/relationship and interactions between aircraft (following rules/instructions as a method of organizing human activity). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observing and evaluating the relationship of an aircraft to a generic location (mental process) as well as managing the behavior/relationship and interactions between aircraft (following rules/instructions as a method of organizing human activity) through sampling of data, evaluating the relationship among the aircraft, and adjusting parameter based on following instructions as a result of evaluating the data via a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 10, and 18 do disclose additional steps such as a radio controller and radio; likewise, claims 6 rand 20 ecite an additional survey management system. However, these additional steps are all extraneous pre-solution activity and are very well known in the art to be common in aircraft-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 USC 103(a) as being unpatentable over Szeto US 9550583.
 
     As to claim 1, Szeto teaches an apparatus (figs.1-2) comprising: a communications interface (e.g. ground stations 30A-30N in communication with each of the LRUs 10) configured to receive, at a first aircraft 5A, data related to a radiofrequency (RF) survey of a particular location, the RF survey based on RF samples from at least a second aircraft (e.g. 5B-5N, see fig.1); an onboard network system (ONS) configured to determine that the first aircraft is approaching the particular location (LRU 10A and 10B-10N for each respective ones of the first 
While it is the position of the Office Szeto teaches all the recited limitations, please N.B., for the sake of argument, assuming Szeto doesn’t teach the “adjusting a parameter of the radio,” N.B., that adjusting radio parameter such as frequency or gain is routine in the surveying art. 
It would have been obvious to modify Szeto by adjusting the frequency or gain of the radio, i.e. a parameter of the radio, in order for the respective aircraft in Szeto to provide additional updates and instructions to each other.       As to claim 2, Szeto teaches the apparatus of claim 1, wherein the radio controller is further configured to adjust the parameter. Szeto doesn’t expressly teach adjusting one or more of a frequency of the radio or a gain of the radio. However, N.B., adjusting frequency and gain are two common forms of adjusting radio. It would be obvious to modify Szeto by adjusting radio frequency or gain as is routine in the radio frequency surveying art.       As to claim 3, Szeto teaches the apparatus of claim 1, wherein the particular location corresponds to a gate of an airport, and wherein the communications interface is further configured to offload flight data using a network at the airport using the adjusted parameter (see fig.4, in particular, the processing step 44) while the first aircraft is at the gate (see fig.1, ground station 30A refers to an airport location, i.e. gate of an airport).     As to claim 4, Szeto teaches the apparatus of claim 1, further comprising a memory (esp. c.f. col.1 lines 5-25) configured to store trigger data indicating one or more trigger conditions for adjusting the parameter, the one or more trigger conditions including approaching of the particular location by the first aircraft (fig.1: 5A).     As to claim 5, Szeto teaches the apparatus of claim 4, wherein the one or more trigger conditions further include a particular date, time of day, or day of week, and wherein the radio controller is further configured to automatically adjust the parameter based the particular date, time of day, or day of week (see fig.5, the RFD system 40 of fig.3 is capable of communicating with ground station 30A to retrieve operational data collected by LRU 10A and relay the operational date to RFD system 40).     As to claim 6, Szeto teaches the apparatus of claim 4, wherein the communications interface is further configured to receive the trigger data from an RF survey management system, and wherein the radio controller is further configured to send the trigger data to the memory (no specific trigger data is specified so any data suffices for adjusting the parameter; i.e. see fig.2, the data collection module 18 may process the information associated with the one or more single event upsets comprises at least one of: a time of each, or a range of times, of the one or more single event upsets; a quantity of the one or more single event upsets; and an indication of whether each, or any, of the one or more single events upsets triggered a recoverable or non-recoverable memory error).claim 7, Szeto teaches the apparatus of claim 1, wherein the radio controller is further configured to receive RF signals using a plurality of wireless channels to generate second RF samples of the RF survey (esp. c.f. col.2 lines 55-67).     As to claim 8, Szeto teaches the apparatus of claim 7, wherein the communications interface is further configured to send the second RF samples to an RF survey management system to enable the RF survey management system to update the RF survey (esp. c.f. fig.2, the LRU 10 may update BIT module 16).     As to claim 9, Szeto teaches the apparatus of claim 8, wherein the RF samples and the second RF samples enable the RF survey management system to perform one or more of large-scale RF data collection, trend detection, sample comparison, analytics, or prognostication (esp. c.f. fig.4, the processing module 44 suffices for generic “analytics” as recited).     As to claim 10, Szeto teaches a method comprising (see fig.1): receiving, at a first aircraft 5A, data related to a radiofrequency (RF) survey of a particular location, the RF survey based on RF samples from at least a second aircraft 5B-5N (via LRU 10A and 10B-10N for each respective ones of the first and at least second aircrafts recited above); determining that the first aircraft 5A is approaching the particular location; and based on the RF survey and responsive to determining that the first aircraft is approaching the particular location, automatically adjusting a parameter of a radio of the first aircraft (esp. c.f. fig.3; N.B., no specific “location” is recited so any generic location suffices).

It would have been obvious to modify Szeto by adjusting the frequency or gain of the radio, i.e. a parameter of the radio, in order for the respective aircraft in Szeto to provide additional updates and instructions to each other.       As to claim 11, Szeto teaches the method of claim 10 wherein the radio controller is further configured to adjust the parameter (esp. c.f. col.4 lines 15-67).     As to claim 12, Szeto teaches the method of claim 10. Szeto doesn’t expressly teach adjusting one or more of a frequency of the radio or a gain of the radio. However, N.B., adjusting frequency and gain are two common forms of adjusting radio. It would be obvious to modify Szeto by adjusting radio frequency or gain as is routine in the radio frequency surveying art.       As to claim 13 Szeto teaches the method of claim 10, wherein the RF samples are gathered by the second aircraft 5B-5N (see fig.1) during a flight, during approach of a gate of an airport, while at the gate of the airport, or a combination thereof ((ee fig.1, ground station 30A refers to an airport location, i.e. gate of an airport).     As to claim 14, Szeto teaches the method of claim 10, wherein the data includes a message indicating one or more data gathering operations (no specific operations specified; figs.2-4 teach communication and data gathering operations) associated with the RF survey to be performed by claim 15, Szeto teaches the method of claim 14, wherein the message specifies one or more channels to scan to gather second RF samples, a time to gather the second RF samples, a location at which to gather the second RF samples, or a combination thereof (see fig.5, the RFD system 40 of fig.3 is capable of communicating with ground station 30A to retrieve operational data collected by LRU 10A and relay the operational date to RFD system 40).     As to claim 17, Szeto teaches the method of claim 10. Szeto doesn’t expressly teach wherein the data indicates an RF noise map, and wherein the parameter is adjusted in response to the RF noise map. However, noise maps are routine in the RF art. It would have been obvious to modify Szeto by utilizing an RF noise map for the benefit of adjusting parameters while communicating with the respective aircraft.      As to claim 18, Szeto teaches a computer-readable medium storing instructions executable by a processor to cause the processor to initiate, perform, or control operations comprising (see figs.2-4): receiving (see fig.1), at a first aircraft 5A, data related to a radiofrequency (RF) survey of a particular location (LRU 10A and 10B-10N for each respective ones of the first and at least second aircrafts recited above), the RF survey based on RF samples from at least a second aircraft 5B-5N; determining that the first aircraft is approaching the particular location; and based on the RF survey and responsive to determining that the first aircraft is approaching the particular location, automatically adjusting a parameter of a radio of the first aircraft (esp. c.f. fig.3; N.B., no specific “location” is recited so any generic location suffices).

It would have been obvious to modify Szeto by adjusting the frequency or gain of the radio, i.e. a parameter of the radio, in order for the respective aircraft in Szeto to provide additional updates and instructions to each other.       As to claim 19, Szeto teaches the computer-readable medium of claim 18, but doesn’t expressly teach wherein the instructions are further executable by the processor to adjust the parameter by adjusting at least one of a transmit frequency of the radio, a receive frequency of the radio, a transmit gain of the radio, or a receive gain of the radio. However, please N.B., adjusting radio parameter such as frequency or gain is routine in the surveying art. 
It would have been obvious to modify Szeto by adjusting the frequency or gain of the radio, i.e. a parameter of the radio, in order for the respective aircraft in Szeto to provide additional updates and instructions to each other.       As to claim 20, Szeto teaches the computer-readable medium of claim 18, wherein the instructions include an aircraft-based survey application program executable by the processor to adjust the parameter based on the RF survey (see fig.2), to gather second RF samples of the RF survey (see figs.3-4), and to initiate a transfer operation to offload the second RF samples to an RF survey management system (see figs.3-4).



Claim Objections
Claim 16 is objected to for depending upon a rejected base claim but would otherwise be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646